UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5757

DAVID EARL BEASLEY,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5758

JERRY EDWARD FAUST,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CR-94-122-F)

Submitted: September 9, 1997

Decided: October 15, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Jonathan D. Sasser, Jeffrey M. Young, MOORE & VAN ALLEN,
P.L.L.C., Raleigh, North Carolina; Sema E. Lederman, Chapel Hill,
North Carolina, for Appellants. Janice McKenzie Cole, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Jane H.
Jolly, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David Beasley and Jerry Faust (appellants) appeal their convictions
for various acts of conspiring to import, to distribute, and to possess
with the intent to distribute marijuana and cocaine. We affirm.

At trial, the Government presented testimony from several wit-
nesses about the Appellants' involvement in a wide-ranging conspir-
acy to import marijuana and cocaine from Mexico and to transport the
drugs from Texas and Arizona to North Carolina, where the drugs
were then distributed and sold. The evidence showed that Beasley
began in the organization as a transporter and distributor of marijuana
and cocaine, that he bought property and equipment in Arizona to
facilitate the processing of the drugs once they arrived from Mexico,
that he participated in a scheme to threaten a government witness
scheduled to testify against other members of the conspiracy in state
court, and that Faust participated in the conspiracy as a courier trans-
porting marijuana and cocaine from Arizona to North Carolina.

Each appellant contends that in various ways he received ineffec-
tive assistance of counsel. Such claims generally are not cognizable
on direct appeal unless they can be determined by reference to the

                     2
face of the record, see United States v. Fisher , 477 F.2d 300, 302 (4th
Cir. 1973), being more appropriately raised by a motion filed pursuant
to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). See United States
v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991). The claims here
are such that they could not be determined by reference only to the
face of the record, but would require further factual development.
Accordingly, we decline, without prejudice, to address them on this
direct appeal.

Faust asserts that the district court erred by refusing to apply a
downward adjustment to his base offense level pursuant to U.S. Sen-
tencing Guidelines Manual § 3B1.2 (1994). Under USSG § 3B1.2, the
district court may grant a four level reduction to a defendant who is
among the "least culpable" in the conspiracy, a two level reduction to
a defendant who is a minor participant, but whose role is not minimal,
and three level reduction to a defendant who is more responsible than
a "least culpable" person, but less responsible than a minor partici-
pant. The defendant has the burden of convincing the court that he is
entitled to the adjustment. See United States v. Reavis, 48 F.3d 763,
768 (4th Cir.), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3890 (U.S.
June 19, 1995) (No. 94-9316). Faust failed to establish that his activi-
ties in the conspiracy were so minimal as to make him the least culpa-
ble member of the conspiracy or that his actions made him a minor
participant. See USSG § 3B1.2(a) and (c). Thus, this claim is merit-
less.

Beasley asserts that the district court erred by admitting testimony
that he was involved in a scheme to threaten a government witness;
he claims that the evidence was prohibited by Fed. R. Evid. 404(b).
Because Beasley did not object to the evidence at trial, we review for
plain error. See United States v. Olano, 507 U.S. 725, 732-36 (1993).
We conclude that there was no error. Evidence is admissible under
Rule 404(b) when it is relevant to an issue other than character, it is
necessary to show an essential part of the crime, and is reliable. See
United States v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988). The
record shows that the evidence was not used solely to show bad char-
acter, but rather consciousness of guilt and criminal intent. See United
States v. Hayden, 85 F.3d 153, 159 (4th Cir. 1996). Thus, the evi-
dence was not improperly admitted and this claim lacks merit.

                    3
Beasley's claim that the district court improperly interfered with
his right to cross-examine the Government's witnesses is also merit-
less. Beasley asserts that the district court severely restricted his
cross-examination of witnesses as to bias. A trial court may place
restrictions on cross-examination; such actions are reviewed for abuse
of discretion. See Delaware v. Van Arsdall, 475 U.S. 673, 678-79
(1986). The record shows that Beasley cross-examined several wit-
nesses about their plea agreements and what they expected in return.
During the cross-examinations the district court gave the jury a gen-
eral instruction about the rules governing sentencing. The district
court did not interfere with questioning; it only clarified the law for
the jury. Thus, the district court did not improperly restrict cross-
examination.

Finally, Beasley claims that the district court erred in denying his
motion for judgment of acquittal because the evidence was insuffi-
cient to support a finding of conspiracy to import, distribute, and pos-
sess cocaine. Beasley conceded that the evidence was sufficient to
support a conviction for a conspiracy involving marijuana. We review
a denial of a motion for judgment of acquittal under a sufficiency of
the evidence standard. See United States v. Brooks, 957 F.2d 1138,
1147 (4th Cir. 1992). To sustain a conviction, the evidence viewed in
the light most favorable to the government must be sufficient for a
rational jury to find the essential elements of the crime beyond a rea-
sonable doubt. See United States v. Brewer, 1 F.3d 1430, 1437 (4th
Cir. 1993).

Viewed in the light most favorable to the Government, the evi-
dence at trial showed that Beasley was involved in the trafficking of
cocaine. At least one co-conspirator testified that he purchased
approximately ten to fifteen kilograms of cocaine from Beasley in the
late 1980's. Further, other members of the conspiracy actively traf-
ficked in cocaine. Once a conspiracy is shown to exist, only a slight
connection need be shown to the defendant, and there is no need to
show that the defendant knew the other co-conspirators or details of
the conspiracy. See Brooks, 957 F.2d at 1147; see also United States
v. Burgos, 94 F.3d 849, 857-58 (4th Cir. 1996) (in banc), cert. denied,
___ U.S. ___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No. 96-6868).
The evidence sufficiently shows that Beasley was a member of the
conspiracy, and that the purpose of the conspiracy was distribution of

                    4
both marijuana and cocaine. Therefore, he may be convicted of con-
spiring to traffic in cocaine. Thus, the district court properly denied
Beasley's motion for acquittal.

Accordingly, we affirm Appellants' convictions and sentences. We
deny Appellant Faust's motion for oral argument and dispense with
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                     5